United States Court of Appeals
                      For the First Circuit

No. 12-2226

                     ANTONIO VELÁZQUEZ-PÉREZ,

                       Plaintiff, Appellant,

                                v.

  DEVELOPERS DIVERSIFIED REALTY CORP.; DDR PR VENTURES II LLC,

                      Defendants, Appellees.


           APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO
           [Hon. Gustavo A. Gelpí, U.S. District Judge]



                               Before
                 Torruella, Baldock,* and Kayatta,
                          Circuit Judges.



          Anibal Escanellas-Rivera, with whom Escanellas & Juan,
P.S.C. was on brief, for appellant.
          Carl Schuster, with whom Migdalí Ramos Rivera and
Schuster Aguiló LLP, were on brief, for appellees.
          Susan R. Oxford, Attorney, U.S. Equal Employment
Opportunity Commission, with whom P. David Lopez, General
Counsel, Carolyn L. Wheeler, Acting Associate General Counsel,
and Lorraine C. Davis, Assistant General Counsel, were on brief,
for amicus curiae Equal Employment Opportunity Commission.


                           May 23, 2014




     *
         Of the Tenth Circuit, sitting by designation.
            KAYATTA, Circuit Judge.            This appeal involves several

issues,    including    a   legal    question      we   have    not   previously

considered:     Under what circumstances, if any, can an employer be

held liable for sex discrimination under Title VII of the Civil

Rights    Act   of   1964   when    it    terminates    a    worker   whose   job

performance has been maligned by a jilted co-worker intent on

revenge?    We answer that the employer faces liability if: the co-

worker acted, for discriminatory reasons, with the intent to cause

the plaintiff's firing; the co-worker's actions were in fact the

proximate cause of the termination; and the employer allowed the

co-worker's acts to achieve their desired effect though it knew (or

reasonably should have known) of the discriminatory motivation.

            Based on this answer, and on our consideration of the

terminated employee's claims of harassment and retaliation for

asserting rights under Title VII, we vacate in part the grant of

summary judgment against the employee on his sex discrimination

claim, and otherwise affirm the judgment of the district court.

                               I. Background

            Antonio    Velázquez-Pérez         (Velázquez)     sues   his   former

employer, DDR Corp.,1 for sex discrimination and retaliation under

Title VII.      Recognizing that the district court granted summary

judgment to DDR before any factfinder could evaluate the competing


     1
        Although the defendant's name appears in the caption as
Developers Diversified Real Estate Corp., the defendant has
informed us that its name has changed to DDR Corp.

                                         -2-
evidence and inferences, we describe the facts giving rise to this

lawsuit in a light as favorable to Velázquez as the record will

reasonably allow, without implying that the following is what

actually occurred. Travers v. Flight Servs. & Sys., Inc., 737 F.3d
144, 145 (1st Cir. 2013).

          In June 2007, Velázquez began work as an operations

manager for DDR, a company that owns and manages shopping centers.

In November 2007, the company promoted Velázquez to the position of

regional general manager at the company, which he held until DDR

fired him on August 25, 2008.       In that role, Velázquez oversaw

several of DDR's properties and managed a number of subordinates.

Velázquez was directly supervised by Rolando Albino and indirectly

supervised by Albino's boss, Francis Xavier González ("González"),

who was in charge of the company's operations in Puerto Rico.

          Velázquez, a man, also interacted extensively at work

with a woman named Rosa Martínez.     Martínez was the representative

of DDR's human resources department for Puerto Rico. Her portfolio

included both human resources and accounting duties.      As a human

resources manager, she provided advice to management on human

resource issues, including employee discipline.     In performing her

accounting duties, she also gave direction to company managers,

including Velázquez, on their compliance with company budget and

accounting practices.




                                -3-
               Velázquez and Martínez communicated frequently by phone

and email.       Velázquez admits that during the first ten months of

his employment he had a good working relationship with Martínez.

The two sometimes flirted with each other, and when Martínez

occasionally expressed her romantic interest more explicitly,

Velázquez gently rebuffed her.2           Velázquez does not claim that he

perceived Martínez's behavior during this period as harassing.

               Velázquez   testified,     however,   that    any   flirtatious

relationship with Martínez ended in April 2008.              On April 10, they

had both traveled to the United States for a company meeting and

were staying at the same hotel.                That evening, Velázquez was

walking in the hotel with two female employees of DDR when Martínez

appeared in their path. Martínez asked, "what are you guys doing?"

Martínez followed Velázquez to his room and, when Velázquez opened

his door, tried to force her way in, then stood outside the door.

When       Velázquez   threatened   to    call   security,    Martínez   left.

Immediately afterwards, Martínez sent multiple emails to Velázquez

and one of the women he was with, suggesting that Velázquez was

going to have sex with the woman. Martínez also called Velázquez's

room multiple times.



       2
       For example, Martínez wrote in an email, "[i]t[]is not easy
to stay within my five senses with you. . . . [B]ut of course I
will contain myself. . . . [I]t is quite easy to love you." In the
same email exchange, Velázquez wrote, "No matter if you are miss
universe and the woman of my dreams, I would never put in jeopardy
my work environment."

                                         -4-
            In the days after the incident, Velázquez and Martínez

exchanged angry emails in which Velázquez firmly stated that he had

no interest in a romantic relationship and asked Martínez to

respect    that    decision.3         Martínez   responded   angrily,     making

statements that Velázquez perceived as threatening to have him

fired for rejecting her.         Martínez wrote, for example, "I don't

have to take revenge on anyone; if somebody knows your professional

weaknesses, that person is me."               In another email in the same

chain, Martínez said, "you disappoint             me and . . . are not even

half of what you boast you are," adding, "I cannot allow any of you

to risk the team's success."           Furthering supporting his perception

that Martínez was threatening him, Velázquez cites testimony from

one   of   their    co-workers    who     reportedly     heard    Martínez    tell

Velázquez, "you are nothing without me," in a way that the co-

worker thought was meant to be intimidating.

            Shortly after the hotel encounter, Velázquez complained

orally about Martínez's behavior to his supervisor Albino.               Albino

advised Velázquez to "[s]end [Martínez] a conciliatory email"

because,    if     Velázquez    did    not,   "[s]he's    going    to   get    you

terminated."       Then, Albino and another man jokingly suggested to

Velázquez that he should have sex with Martínez.             In the summer of



      3
        For example, Velázquez said to Martínez: "I would . . .
never reciprocate what you felt"; "I will contact you merely for
professional matters"; and, "You have to stop being jealous . . .
[Y]ou are married and I have [J]anily [Velázquez's wife]."

                                        -5-
2008, Velázquez complained further about Martínez's behavior to

both Albino and González.       Though Velázquez never filed a written

complaint, DDR does not claim that it maintained any formal

complaint procedure with which Velázquez failed to comply.

             Meanwhile, Martínez began discussing Velázquez's job

performance with Albino and González, including copying them on

emails to Velázquez which can be read as critical of his work.

Martínez, Albino, and González began to extensively discuss a

number of other accusations against Velázquez in August 2008 that

originated from sources other than Martínez, including Albino's own

criticisms of his subordinate's work.         Martínez summarized the

allegations against Velázquez in an email to the others on August

18, 2008, stating "I understand that you need to verify the

following issues in your meeting that were brought to my attention

by the staff, which, if confirmed, I understand, and in comparison

with other previous situations, would cause the termination of

employment."

             Two days later, Albino sent a memo to Martínez and

González detailing a meeting with Velázquez's subordinates, which

Albino   suggested    largely    confirmed   the    allegations    against

Velázquez.       Albino   concluded   that   Velázquez    needed   to   be

disciplined and, "if necessary," fired.            But González, the top

company official in Puerto Rico, thought that termination was not

yet justified, writing that he would instead issue a "formal


                                    -6-
warning memo" and "recommend a 30 day PIP [Performance Improvement

Plan]" to encourage Velázquez to "improve in his attendance and

punctuality."

              Martínez, however, was not to be deterred so easily in

her attempt to convince Velázquez's bosses to fire him.                       In an

email sent on the afternoon of August 21, she responded that she

was "obligated to refer this" to two senior officials at the

company's headquarters in Ohio: Nan Zieleniec, the company's Senior

Vice-President for Human Resources, and Diane Kaufman, the Director

of Employment and Employee Relations.

              That same day, Velázquez saw Martínez at a hotel in

Michigan where they both were staying for a business meeting. When

Velázquez got in an elevator to go to his hotel room, Martínez

followed him into the elevator and then out when he got to his

floor.      Martínez told Velázquez that she didn't love her husband,

that she did love Velázquez, and that she wanted to have a romantic

relationship with him.          Velázquez found Martínez's statements and

conduct to be disturbing, like those of "a mentally ill person."

He   told    Martínez    that    he   did   not   want    to   have   a     romantic

relationship with her and that she should stop following him, which

she eventually did.

              Later that night, Martínez sent an email to Zieleniec and

Kaufman     in   Ohio.    Although     that   email      included     her    earlier

correspondence with González, she did not copy him on the email.


                                       -7-
In a long note, Martínez wrote that she was "in disagreement with

having this person in a PIP plan," as González had suggested,

"because his behavior has been against the company code of conduct

and has already impacted the trust from other team members."

Martínez   continued:   "It   is   my   recommendation    this   person   is

terminated immediately."

           Four days later, on August 25, 2008, Velázquez was

summoned to a meeting with Albino and González.            After González

asked Velázquez about his absences from work, and received answers

he regarded as inconsistent with what Martínez and Albino had told

him, González decided to terminate Velázquez's employment.            On a

written form, the reasons listed for Velázquez's firing were

"[a]bsenteeism,"   "[f]ailure      to   report,"   and   "[u]nsatisfactory

performance."4

                        II. Standard of Review

           We review de novo the district court's grant of summary

judgment to DDR.   McArdle v. Town of Dracut, 732 F.3d 29, 32 (1st

Cir. 2013).   Under Federal Rule of Civil Procedure 56, a "court

shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law."        Fed. R. Civ. P. 56(a).   A dispute

is "genuine" if "a reasonable jury, drawing favorable inferences,


     4
         The termination form was signed by Martínez, although
Velázquez does not make any argument based on that fact or even
mention it.

                                    -8-
could resolve it in favor of the nonmoving party. . . .   Conclusory

allegations, improbable inferences, and unsupported speculation,

are insufficient to establish a genuine dispute of fact." Triangle

Trading Co. v. Robroy Indus., 200 F.3d 1, 2 (1st Cir. 1999)

(internal citations, quotation marks, and alterations omitted).

                           III. Analysis

          Velázquez alleges that DDR discriminated against him on

the basis of sex in violation of Title VII, both in terminating him

and in subjecting him to a hostile workplace.     He also claims that

DDR retaliated against him for complaining of sexual harassment.

We start with his two discrimination claims, then turn to his

retaliation claim.

          A. Alleged Termination for Refusing Sexual Advances

          Velázquez claims that Martínez caused his termination

because he rebuffed her sexual advances. We consider first whether

a reasonable jury could so find based on the record in this case.

Second,   because    precedent     delineates   special   rules   for

discrimination by supervisors, as opposed to co-workers, we discuss

whether a reasonable jury could find that Martínez was Velázquez's

supervisor. Answering "no," we then tackle the question of whether

a plaintiff in Velázquez's situation can nevertheless prevail under

Title VII on a claim for discriminatory termination under a so-

called quid pro quo theory.      See Lipsett v. Univ. of Puerto Rico,

864 F.2d 881, 897 (1st Cir. 1988) (explaining that quid pro quo


                                   -9-
harassment occurs "when a supervisor conditions the granting of an

economic or other job benefit upon the receipt of sexual favors

from a subordinate, or punishes that subordinate for refusing to

comply").

            1. A reasonable jury could find that Martínez's
            discriminatory efforts were the proximate cause of
            Velázquez's firing.

            Viewing the evidence in a light favorable to Velázquez,

drawing reasonable inferences in his favor, and resolving issues of

credibility in his favor as well, a jury could reasonably decide

that Martínez conveyed to Velázquez a threat: engage in a romantic

and sexual relationship with me, or I will manage to undercut you

at work and get you fired.         Velázquez first perceived that threat

in the emails Martínez sent him right after he rebuffed her at a

hotel in April, and a rational jury could find his perception

reasonable.       Indeed, when he reported Martínez's behavior to

Albino,   his    boss,   Albino    construed   Martínez's      intentions    in

precisely that manner, telling Velázquez he should try to repair

his relationship with Martínez--perhaps by sleeping with her--

because     if   Velázquez   did    not,    "[s]he's   going    to   get    you

terminated."

            Over the following summer, Martínez harshly criticized

Velázquez in emails to him and emails to Albino and González.               It

also appears that Velázquez may have unintentionally aided her

efforts by failing to comply with Albino's directions on several


                                     -10-
matters.      Once Martínez had compiled an arsenal of allegations

against Velázquez, she then expressed her romantic interest one

last time in their second hotel encounter.                 And when he again

rebuffed her, Martínez set to carrying out her threat.

              Continuing to view the evidence favorably to Velázquez,

a jury could find that Martínez's efforts served as a proximate

cause of Velázquez's discharge, as required in these circumstances

by   Staub    v.   Proctor   Hosp., 131 S. Ct. 1186, 1194 (2011).5

Martínez's     efforts   culminated    in    her   email   to   Zieleniec   and

Kaufman, senior company officials in Ohio, in which Martínez

provided a long list of accusations against Velázquez and a strong

recommendation that he should be fired.            At the time of the email,

González had accumulated a significant amount of information about

Velázquez's absences, tardiness, violations of company rules,

relations with contractors, and poor supervision of staff.                  He

nevertheless announced his intention not to fire Velázquez yet,

deciding instead to issue a thirty-day performance improvement

plan.       When González so informed Martínez, she balked, telling

González that she was "obligated to refer this" to senior human



        5
        The plaintiff in Staub sued under the Uniformed Services
Employment and Reemployment Rights Act (USERRA). Staub, 131 S. Ct.
at 1190. The Supreme Court noted that USERRA is "very similar to
Title VII," particularly with respect to its causation requirement.
Id. at 1191.        Although Staub's holding was limited to
discrimination by supervisors, we discuss below why a similar
theory should be available where the discriminator is a co-worker,
if the plaintiff can establish that the employer acted negligently.

                                      -11-
resources officials in Ohio.          She did so, and Velázquez was fired

within days, apparently after Kaufman "questioned [González] about

why he recommended a [performance improvement plan]" and told him

"they did not see another way out other than termination."               While

González claims that he changed his mind because Velázquez lied to

him in their final meeting, the record would not compel a jury to

accept    that    testimony.      Instead,   the    record   would     allow   a

reasonable factfinder to view Martínez's persistent and forceful

lobbying as a proximate cause of the discharge.

             2.   No reasonable jury could find that Martínez was
             Velázquez's supervisor.

             If    Martínez    were   Velázquez's    supervisor,      then   the

reasonable findings described above would render DDR vicariously

liable.   See Staub, 131 S. Ct. at 1194; Vance v. Ball State Univ.,

133 S. Ct. 2434, 2439 (2013).         Velázquez does argue that Martínez

was his supervisor, but we do not agree that a reasonable jury

could so conclude.

             In Noviello v. Boston, 398 F.3d 76 (1st Cir. 2005), we

held that the "key to determining supervisory status is the degree

of authority possessed by the putative supervisor."             Id. at 95.

The   extent      of   a   worker's   authority     is   determined    not     by

"nomenclature," but rather by an examination of "actual authority."

Id. at 96.       And the relevant authority "primarily consists of the

power to hire, fire, demote, promote, transfer, or discipline an



                                      -12-
employee."     Id. (quoting Parkins v. Civil Constructors of Ill.,

Inc., 163 F.3d 1027, 1034 (7th Cir. 1998)).

             In Vance, the Supreme Court expressly confirmed that

Noviello applied the proper standard in determining whether a given

employee is a "supervisor" for the purpose of making the employer

vicariously liable.      Vance, 133 S. Ct. at 2453.         Vance further

trains the relevant inquiry on whether the "employer has empowered

that employee to take tangible employment actions against a victim,

i.e., to effect a significant change in employment status, such as

hiring, firing, failing to promote, reassignment with significantly

different responsibilities, or a decision causing a significant

change in benefits."6     Id. at 2443 (quoting Burlington Indus. v.

Ellerth, 524 U.S. 742, 761 (1998)). In adopting this standard, the

Supreme Court rejected as "nebulous" and a "study in ambiguity" a

broader and more "open-ended test for supervisory status" advocated

by the EEOC.    Id. at 2443, 49.   The Court aimed to adopt a standard

that "can be readily applied," and that can "very often be resolved

as a matter of law before trial."         Id. at 2449-50.

             As Vance recognizes, at some point the ability to provide

advice and feedback may rise to the level of delegated authority

sufficient to make someone a supervisor.            Id. at 2452.      For


     6
        Although Vance says that it adopts the same test we used in
Noviello, the description of "tangible employment action" in Vance
omits the reference to "discipline" contained in Noviello. Exactly
how to reconcile these conflicting indicators is not material to
this case.

                                   -13-
example, where the employer vests formal authority in a person who,

due to physical remoteness, must rely entirely (or, perhaps,

mostly)   on     the   recommendation       of   another,    the   person   whose

recommendation is relied upon may be deemed to have been delegated

the authority to make the decision. Id. (citing Rhodes v. Illinois

Dept. of Transp., 359 F.3d 498, 509 (7th Cir. 2004) (Rovner, J.,

concurring in part and concurring in judgment)).              There is nothing

in Vance, though, to warrant ignoring the difference between

providing advice and feedback to one who has independent sources of

information      and   truly   makes    the      decision,   and    providing   a

recommendation to one whose acceptance of the recommendation is pro

forma.    Vance makes clear that the latter situation can support a

finding of delegated supervisory authority.             Were we also to treat

the former situation as such a delegation, much of the clarity and

predictability Vance seeks to ensure would be lost.

            Here, setting aside Velázquez's conclusory testimony,

there is no evidence that DDR delegated to Martínez any relevant

authority over any tangible employment actions affecting Velázquez

(including the authority to discipline him). At most she possessed

some   limited    "responsibility      to     direct"   Velázquez    in   certain

accounting and human resource protocols, a type of responsibility

rejected in Vance as insufficient to make one a supervisor. Id. at

2452. The record is clear that Albino was Velázquez's direct boss,

and that Albino's boss, González, decided whether and how to


                                       -14-
discipline or reward Velázquez.             The corporate structure in this

sense was a classic line and staff structure in which Albino and

González were the line supervisors, one above the other, while

Martínez filled a supporting staff function, providing advice and

assistance in her capacity as a member of the human resource

department,    as    well    as    feedback     based   on   her    own   direct

interactions with González's subordinates.

          When      Albino   and     González   began   to   consider     firing

Velázquez, they undertook to gather information about him from

numerous sources, even interviewing those who worked for him.

Martínez's own actions further demonstrate that she lacked the

authority to fire or even discipline Velázquez. Rather, she needed

to lobby others--especially González--who had the authority in form

and in fact.        That she was successful may show that she was a

formidable adversary as a co-worker, just as Albino warned, but it

does not make her Velázquez's supervisor as defined in Vance.

          In   applying      Vance    and    Noviello   in   this   manner,   we

recognize that those cases involved claims of hostile environment

sexual harassment, not claims of quid pro quo harassment.                 But we

see no reason why a person might be deemed to be a supervisor in

connection with one type of harassment and not the other, or why

the distinction between supervisors and co-workers, underscored so

strongly in Vance, would cease to matter in the context of quid pro

quo harassment.      On the contrary, the language of Vance suggests


                                      -15-
that its limitation on vicarious liability applies more broadly, to

all forms of "unlawful harassment."       See 133 S. Ct. at 2443.      And

Vance includes within its conception of harassment those situations

in which "harassment culminates in a tangible employment action,"

i.e., quid pro quo harassment.          Id. at 2439.     See also Perez-

Cordero v. Wal-Mart Puerto Rico, Inc., 656 F.3d 19, 26 (1st Cir.

2011) (classifying quid pro quo as a form of sexual harassment).

So, too, Vance's emphasis on the value of less complex rules in

this area of the law counsels for applications of its holding to

all forms of harassment.

             3.    DDR could nevertheless be found liable for
             negligently allowing Martínez's discriminatory acts to
             cause Velázquez's firing.

             Our conclusion that Martínez was not a supervisor does

not necessarily absolve DDR of potential liability for Velázquez's

discharge.     The Supreme Court has not yet ruled on the precise

question of whether employer liability premised on a finding of

negligence    can   be   limited   to   cases   of   "hostile   workplace"

discrimination, as opposed to discriminatory termination.             See

Staub v. Proctor Hosp., 131 S. Ct. 1186, 1194 n.4 (2011) ("We

express no view as to whether the employer would be liable if a

co-worker, rather than a supervisor, committed a discriminatory act

that influenced the ultimate employment decision."). The Court has

cautioned, though, that the distinction between hostile workplace

claims and quid pro quo claims is "of limited utility." Burlington


                                   -16-
Indus. v. Ellerth, 524 U.S. 742, 751 (1998).             And we see no basis

for applying that distinction to permit a negligent employer to

escape (or incur) liability on one type of claim but not the other.

The same considerations of simplicity touted in Vance that counsel

against heightening the potential for liability on quid pro quo

claims   counsel    as   well   against      lessening   the   potential     for

liability.

             Suppose, for example, that a white employee repeatedly

taunts a black co-worker with vicious racial epithets and also

lodges a series of false complaints about the victim to their

supervisor in a racially-motivated attempt to have the victim

fired. Certainly the employer could be held liable for negligently

permitting the taunting.        Vance, 133 S. Ct. at 2439.       So, too, the

employer   should   be   liable    if   it    fires   the   victim   based    on

complaints that it knew (or reasonably should have known) were the

product of discriminatory animus.            In either situation, the same

elements are present: an act of discrimination is allowed to cause

harm by an employer that knows or reasonably should know of the




                                    -17-
discrimination.           Other courts have reached the same conclusion, at

least implicitly.7

                 In short, an employer can be held liable under Title VII

if:   the    plaintiff's       co-worker     makes   statements     maligning     the

plaintiff, for discriminatory reasons and with the intent to cause

the   plaintiff's          firing;   the    co-worker's      discriminatory     acts

proximately cause the plaintiff to be fired; and the employer acts

negligently by allowing the co-worker's acts to achieve their

desired effect though it knows (or reasonably should know) of the

discriminatory motivation.              Here, a reasonable jury applying this

test could find in favor of Velázquez.

                 B.   Hostile Workplace Claim

                 As to Velázquez's more traditional hostile workplace

claim,      we    agree    with   the    district    court   that   it   offers   no

independent route to a judgment for Velázquez.                 To prevail on the

claim, Velázquez would have to show that harassment was "so severe

or pervasive as to alter the conditions of [his] employment and


      7
        See, e.g., Flitton v. Primary Residential Mortgage, Inc.,
238 F. App'x 410, 418 & n.5 (10th Cir. 2007) (finding that a
discriminatory   termination   claim    could   be   supported   by
discriminatory comments by someone the plaintiff reported to, but
who was not labeled a supervisor and did not make the decision to
fire her); Oakstone v. Postmaster Gen., 332 F. Supp. 2d 261, 273
(D. Me. 2004) (holding that an employer could be held liable on a
negligence theory for taking tangible employment actions based on
a co-worker's discriminatory reports); see also Johnson v. Koppers,
Inc., 726 F.3d 910, 915 (7th Cir. 2013) (assuming that a co-
worker’s discriminatory report could support a Title VII
discriminatory termination claim, but rejecting the claim because
the report was not the proximate cause of the termination).

                                           -18-
create an abusive working environment."                 Faragher v. City of Boca

Raton, 524 U.S. 775, 786 (1998) (internal quotation marks omitted).

Aiming to prevent Title VII from becoming a "general civility

code," the Supreme Court has held that a plaintiff must show that

the "sexually objectionable environment [was] both objectively and

subjectively offensive," such that "a reasonable person would find

[it] hostile and abusive" and the "victim in fact did perceive to

be so."       Id. at 787-88.           Elaborating this latter requirement, we

have held that a plaintiff alleging that sexual advances created a

hostile       workplace     cannot        prevail    unless    the      advances   were

"unwelcome."           O'Rourke v. City of Providence, 235 F.3d 713, 728

(1st Cir. 2001).

               Here, we must rely on Velázquez's deposition testimony,

along       with   a   series     of    emails   between    him   and    Martínez,   to

determine whether he could prevail.8                 Reviewing this evidence, the

district       court      ruled        that   Martínez's     conduct     was   neither

"unwelcome" nor "severe or pervasive."                     On the first point, the

district court found that "the Plaintiffs and Martínez had the type

of relationship where they . . . exchanged emails that were

sometimes flirtatious, used vulgar language, had sexual content and

were not work related."                We disagree with the district court, but

only in part: based on Velázquez's testimony, a reasonable jury


        8
        Velázquez also submitted an affidavit, but the district
court struck it as tardy, and Velázquez does not appeal that
ruling.

                                              -19-
could conclude that Martínez's advances were unwelcome after their

falling out, but not before.                   Velázquez has summarized his own

testimony as stating that he "had a good working relationship with

Martínez" until April 2008 but that "Martínez, since the month of

April        2008,    up     until    [his]   termination,         started    to    harass,

discriminate          and    retaliate    against      [him]   .    .   .    ."     Indeed,

Velázquez testified at his deposition that he started feeling

intimidated by Martínez only "after the April incident" at the

hotel.       Before that incident, their relationship was characterized

by   "trust,"         a    "certain    appreciation,"       and     mutual    flirtation,

including the use of "double intender [sic] words."

                The       email    evidence    supports     Velázquez's           testimony,

showing that he and Martínez once had a mutually flirtatious

relationship that ended during their email exchange from April 10th

to 12th following the first hotel incident.                    During that exchange,

Velázquez harshly rebuffed Martínez9 and she reacted angrily.10 The

talk was apparently cathartic, at least temporarily, as the final

emails        from        both    participants       were   calm     and     amicable.11




        9
             See footnote 3 above for specific examples.
        10
       For example, Martínez wrote: "God made me see that you were
an instrument of evil and that sooner or later you were going to
destroy me. He rescued me and showed me what you really are, and He
made me see that you were pure darkness."
        11
        For example, Velázquez wrote: "I only want to tell you that
you have a very special place in my heart."

                                              -20-
Nevertheless, a reasonable jury could infer that any subsequent

sexual advances by Martínez were unwelcome.

            As a result, we examine Martínez's conduct after April

12, 2008, to determine whether a reasonable factfinder could view

it   as   "severe   or   pervasive"    harassment.   At   his   deposition,

Velázquez gave only extremely vague answers when asked how and when

Martínez harassed him.       For example, he testified that Martínez

tried a couple of times to transform a kiss on the cheek to a kiss

on the mouth, but he failed to provide any sense of when this

occurred or whether the behavior continued after April.                 He

similarly offered no temporal detail regarding his claim that

Martínez made comments about his clothing.

            Velázquez testified initially that "very strong, strong

sexual harassment commenced in April" and that this harassment

included requests to engage in sexual activity. But when asked for

further specifics, Velázquez said, "I would have to review the

emails to be specific" and "I can't be specific, because I don't

have the emails in front of me." Velázquez, though, has never been

able to point to any email showing conduct of this type after April

12, nor do we see one in the record.

            Velázquez did also testify that during the one or two

months after the April encounter, Martínez sent him an unspecified

number of anonymous gifts such as chocolate, in at least one case

including a note "to my little rascal." Further, he testified that


                                      -21-
shortly before he was fired, Martínez confessed her love to him in

a hotel in August 2008 during a conversation he perceived as a

renewed    effort    to   establish    a    sexual    relationship.       The

conversation ended promptly when Velázquez told Martínez he did not

want to have a romantic relationship with her.

              Even viewing the record in the light most favorable to

Velázquez, neither Martínez's gifts nor her comments at the hotel

in   August    approach   "severe"    harassment     under   our   precedent,

particularly given the lack of physical touching, implicit physical

coercion, extreme language, or obscene behavior.               See Ponte v.

Steelcase Inc., 741 F.3d 310, 314, 320-21 (1st Cir. 2014); Pomales

v. Celulares Telefónica, Inc., 447 F.3d 79, 81, 83-84 (1st Cir.

2006).    We doubt that a jury could even find these few post-April

incidents hostile or abusive, in isolation or in aggregate.               See

Faragher, 524 U.S. at 787.       See also Vega-Colón v. Wyeth Pharm.,

625 F.3d 22, 32 (1st Cir. 2010).             And, even if a jury found

Martínez's actions hostile or abusive, a handful of relatively mild

incidents over a five month period could not be deemed "pervasive"

harassment. See Lee-Crespo v. Schering-Plough Del Caribe Inc., 354
F.3d 34, 46 (1st Cir. 2003).           Even further assuming that the

factfinder could add into the equation Martínez's criticisms of

Velázquez's work, which were not explicitly sexual but may have

been motivated by sexual rejection, Velázquez still could not show

that the harassment reached the required level of severity or


                                     -22-
pervasiveness.          See Faragher, 524 U.S. at 788 (noting that the

sexual harassment standard "filter[s] out complaints attacking the

ordinary tribulations of the workplace, such as the sporadic use of

abusive language . . . ." (internal quotation marks omitted)).

Notably, Velázquez failed to offer any evidence that Martínez's

behavior "unreasonably interfere[d] with [his] work performance."

Id. at 787-88.           See also Pomales, 447 F.3d at 84 (finding no

actionable harassment in part due to the lack of evidence that the

alleged conduct "negatively affected [the plaintiff's] ability to

work as a . . . sales consultant").                 Indeed, there is no evidence

that Velázquez was aware of the bulk of the criticisms Martínez was

surreptitiously feeding to his supervisors.

               In sum, no unwelcome harassment occurred before the April

falling    out,    and      no   severe   or   pervasive     harassment    occurred

afterwards.       If DDR's negligence allowed Martínez's retaliatory

animus    to     play   a   causal    role     in   its   decision   to    terminate

Velázquez, then he does indeed have a claim. But Velázquez has not

shown     that    Martínez's       conduct       otherwise    made   his    working

environment objectively abusive before he was fired.                 We therefore

hold that, if no discriminatory animus infected the termination

decision, Velázquez could not prevail on a Title VII harassment

claim with the evidence he has presented.




                                          -23-
           C. Retaliation

           In addition to claiming sex discrimination, Velázquez

asserts   that     DDR   retaliated    against      him   by    firing    him    for

complaining of discrimination.          We first discuss the threshold

issue of timeliness, then turn to the substance of Velázquez's

claim.

           Velázquez's retaliation claim arises from events in the

spring and summer of 2008, culminating in his firing on August 25,

2008, the last act encompassed by his complaint.                Velázquez filed

his charge with the Equal Employment Opportunity Commission 185

days after he was fired, on February 26, 2009.

           As a general rule, Title VII requires plaintiffs to file

a   retaliation    charge   within    180    days   of    the   alleged    act    of

retaliation.      42 U.S.C. § 2000e-5(e)(1).        However, the limitations

period expands to 300 days where the plaintiff has "initially

instituted proceedings with a State or local agency with authority

to grant or seek relief from such practice . . . ."               Id.    Thus, the

questions here are (1) whether Velázquez "initially instituted

proceedings with a State or local agency," specifically the Puerto

Rico Department of Labor and Human Resources, and (2) whether that

state agency had "authority to grant or seek relief from [the




                                      -24-
challenged] practice."    The company argues that Velázquez fails on

both counts.12

            As to the first question, Velázquez admits that he did

not submit his charge directly to the state agency.           He argues,

however,    that   his   filing   at     the   EEOC   automatically   and

simultaneously initiated proceeding at the Puerto Rico agency,

pursuant to a worksharing agreement between the state agency and

the EEOC.   In particular, that agreement provides:

     In order to facilitate the assertion of employment
     rights, the EEOC and the [Puerto Rico Department of Labor
     and Human Resources] each designate the other as its
     agent for the purpose of receiving and drafting charges
     . . . . The EEOC's receipt of charges on the [Puerto
     Rico Department of Labor and Human Resources's] behalf
     will automatically initiate the proceedings of both the
     EEOC and the [Puerto Rico Department of Labor and Human
     Resources] for the purposes of [42 U.S.C. § 2000e-5(c)
     and (e)(1)].

The EEOC routinely uses worksharing agreements to facilitate “more

streamlined and cooperative” relationships with state and local

agencies, as it explained to this court in an amicus brief.

Indeed, the Commission has used worksharing agreements for more

than twenty-five years.     See EEOC v. Commercial Office Products,

Co., 486 U.S. 107, 112 (1988) (noting that the EEOC had entered

worksharing agreements with “approximately three-quarters of the

109 state and local agencies authorized to enforce state and local


     12
        The first question, at least, would seem to apply equally
to Velazquez's sexual harassment claim and retaliation claim,
although the company has not presented any timeliness challenge to
the sexual harassment claim.

                                  -25-
employment discrimination laws”).             The EEOC agrees that under the

worksharing     agreement      applicable       here,      Velázquez's     filing

"initially instituted proceedings" with the Puerto Rico agency.

The commission explains that, under the agreement, a plaintiff who

files with the EEOC has also filed with the Puerto Rico agency,

which has designated the EEOC as its agent for receiving charges,

and that the plaintiff has initiated proceedings with the Puerto

Rico agency.

             Many   circuits   have    accepted     that     the   EEOC   may   use

worksharing agreements to achieve exactly this effect.13                  We join

those circuits, confirming our prior dictum that "worksharing

agreements    can   permit     state   proceedings      to    be   automatically

initiated when the EEOC receives the charge."                E.E.O.C. v. Green,

76 F.3d 19, 23 (1st Cir. 1996).           DDR correctly observes that our

opinion in Green noted that the governing worksharing agreement in

that case did not make clear whether the EEOC and state agency

intended a filing with the EEOC to initiate proceedings at the

state agency.       Id.      The EEOC has since updated its standard

worksharing agreement, and the agreement here clearly provides that




     13
        See Tewksbury v. Ottaway Newspapers, 192 F.3d 322, 327 (2d
Cir. 1999); E.E.O.C. v. Techalloy Maryland, Inc., 894 F.2d 676, 679
(4th Cir. 1990); Griffin v. City of Dallas, 26 F.3d 610, 612 (5th
Cir. 1994); Hong v. Children's Mem'l Hosp., 936 F.2d 967, 970 (7th
Cir. 1991); E.E.O.C. v. Hacienda Hotel, 881 F.2d 1504, 1510 (9th
Cir. 1989) overruled on other grounds by Burlington Indus. v.
Ellerth, 524 U.S. 742 (1998).

                                       -26-
a filing with the EEOC will simultaneously initiate proceedings at

the Puerto Rico Department of Labor and Human Resources.14

              We    also   conclude    that       the     Puerto   Rico     agency    had

"authority to grant or seek relief" from the retaliation alleged by

Velázquez.         Puerto Rico law prohibits employers from retaliating

against individuals who have complained of sexual harassment, a

prohibition established by Act 17 passed in 1988.                       P.R. Laws Ann.

tit. 29, § 155h.           The Puerto Rico Department of Labor and Human

Resources has statutory authority to enforce Act 17, see P.R. Laws

Ann. tit. 3, § 308, and it established the Anti-Discrimination Unit

to carry out that function.               Under bylaws promulgated by the

Department of Labor and Human Resources, the Anti-Discrimination

Unit    can    investigate     complaints      of       illegal    discrimination      or

retaliation and can seek a remedy for such acts in court.

              DDR    nevertheless      points       out    that    at    the   time    of

Velázquez's filing, an EEOC regulation omitted Puerto Rico from a

list    of    jurisdictions     in    which   a     local    or    state    agency    had

authority to enforce a prohibition on retaliation related to sexual

harassment.         29 C.F.R. § 1601.74(a) & n.5 (2008).                   The EEOC has

acknowledged that the regulation became outdated when Puerto Rico

passed Act 17 in 1988. Accordingly, the Commission has now amended

the regulation to make clear that the Puerto Rico Department of


       14
        The company also claims that, even if Velázquez could have
initiated proceedings at both agencies by filing with the EEOC, he
chose not to. This claim is not supported by the evidence.

                                        -27-
Labor has authority over "charges alleging retaliation for having

opposed unlawful sexual harassment." 29 C.F.R. 1601.74 n.6 (2014).

There is no dispute that the Puerto Rico agency has had such

authority since at least 1988.15

          We owe no deference to the erroneous prior version of the

regulation, which does not purport to interpret any ambiguous

language bearing on this case.     See, e.g., United States v. Haggar

Apparel Co., 526 U.S. 380, 392 (1999) (explaining that Chevron

deference applies only to "agency[] statutory interpretation" that

"fills a gap or defines a term in a way that is reasonable in light

of the legislature's revealed design" (internal quotation marks

omitted)).   The language of Title VII clearly establishes the

relevant requirement: the longer limitations period applies where

a local or state agency had "authority to grant or seek relief from

[the challenged] practice."      42 U.S.C. § 2000e-5(e)(1).   Rather

than attempting to fill any gap in the statute, the regulation

provides a list, for public reference, of state and local agencies

that have applied for and received formal recognition from the EEOC

as having the authority to enforce anti-discrimination laws.      29

C.F.R. §§ 1601.70-1601.74 (2008).    Moreover, the regulation itself

explicitly provides that an agency lacking this formal designation



     15
         The company claimed at oral argument that the department
had such authority even before Act 17 was passed. But what matters
for our purposes is only that the agency had it when Velázquez
filed.

                                 -28-
may nevertheless meet the statutory criteria and may be treated

accordingly by the EEOC.    29 C.F.R. § 1601.70(b) (2008) ("[I]f the

Commission is aware that an agency or authority meets the . . .

criteria for . . . designation, the Commission shall defer charges

to such agency or authority even though no request for . . .

designation has been made.").        Thus, even on its own terms, the

regulation does not prevent Velázquez from utilizing the longer

statute of limitations.16

           The company in its brief argues that we should affirm the

district   court's   decision   on    the   alternative   grounds   that

Velázquez's retaliation claim fails to survive summary judgment on

its merits.   Specifically, the company contends that Velázquez has

not produced sufficient evidence to allow a reasonable jury to find

that his complaints of discrimination caused him to be fired.

This but-for causation requirement for a Title VII retaliation case

differs materially from the "motivating factor" test applicable to

Velázquez's discrimination claim.       See University of Tex. Sw. Med.

Ctr. v. Nassar, 133 S. Ct. 2517, 2532-33 (2013).          To prevail at

trial, Velázquez must show that he would not have been fired had he

not complained.




     16
       In so holding, we reject the conclusion of district court
cases finding that the regulation precluded plaintiffs in Puerto
Rico from utilizing the 300 day limitations period. See, e.g.,
Alvarez v. Delta Airlines, Inc., 319 F. Supp. 2d 240, 249 (D.P.R.
2004).

                                 -29-
             Velázquez   files     no    reply     brief   responding     to   this

argument.     Nor does Velázquez's opening brief develop or even

suggest any counter-argument.            Our task is not to go through a

record and see if a losing party may have developed an argument

that it did not raise on appeal.           See, e.g., Dialysis Access Ctr.,

LLC v. RMS Lifeline, Inc., 638 F.3d 367, 374 n.7 (1st Cir. 2011).

Here, moreover, there is ample reason not to undertake such an

inquiry.     Velázquez's basic position, which we have accepted, is

that a jury might find that Martínez sought his termination because

he rebuffed her.      His brief contains no argument that she was even

aware that he had complained about her.             Nor is there any evidence

that González or Martínez first learned of any complaint by

Velázquez during the period of time when González changed his mind

from   putting   Velázquez    on    a     performance      plan    for   confirmed

shortcomings in his performance to firing him instead.

             Accordingly, while we find that Velázquez had not run out

of time to claim that his firing was in retaliation for having

complained    about   Martínez's        conduct,    the    claim   is    waived   as

unsupported by argument or fact on appeal.

                             IV. Conclusion

             For the foregoing reasons, we vacate the district court's

grant of summary judgment to DDR on Velázquez's discriminatory

termination claim, otherwise affirm the district court, and remand

to the district court for further proceedings consistent with this


                                        -30-
opinion.   We leave it to the district court to award the costs of

this appeal to Velázquez should he ultimately prevail.

           So ordered.




                               -31-